Title: From James Madison to James Monroe, 21 March 1808
From: Madison, James
To: Monroe, James



Dear Sir
Washington Mar. 21. 1808

In the joint letter from you & Mr. P. of October a project on impressments is referred to which does not appear.  I forget what passed with you in conversation on the subject.  You will oblige me by dropping me the state of the case, and if there be any document in your hands that you will be so good as to forward it or a copy of it.  It can if necessary be thrown into the mass which will be before Congs.  This will be communicated tomorrow probably and will include the proceedings in the case of the Chesapeak and in relation to the general negociations preceding it.  I regret much that you could not afford your aid in selecting from your correspondences, the parts proper for Congs. and the separation of these again into the parts proper & improper for the public at large.  I have found the task extremely laborious, and being infirm in health, and otherwise hard pressed on important subjects I have been obliged to let it devolve in good measure on others.  You would have executed it with a better appreciation than any of us, of the bearings of many passages, especially on the feelings and way of thinking in the British negociators &c.  I am not without fear that errors both of omission & of commission may have happened.  I will take the liberty of forwarding by tomorrows mail, a list of the letters from you & Mr. P. joint & several, which have not been allotted for communication & will thank you, if there be any or parts of any which your judgment would have added, that you would note them to me.  Occasion perhaps may be found to get them thrown into Congs. before the business be compleated.  I wish I could with the same ease, give you a view of the distinction between the parts of the papers communicated; which are confidential within Congs. and which are not so.  Yrs. sincerely

James Madison

